Butler, J.
While the question of patentable invention, respecting complainant’s improved lock, may be open to debate and doubt, we do not feel justified in reversing the decision of the patent-office, by anything appearing in the case.
Nor do we think the evidence would justify a conclusion that Fraim was not the first inventor. While the direct evidence in favor of Shallass’ claim is not satisfactory, the inferences arising from his conduct are strongly against him. He not only stood by and saw Fraim assert his right to the patent, without objection, but directly after took out letters for a different improvement.
The infringement of the second claim is clearly proved; and the infringement of the third is virtually admitted.
The bill is sustained, and a decree must be entered accordingly, and for costs.